Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brandon C. Stallman (Reg. No. 46,468) on January 12, 2021.
The application has been amended as follows:
IN THE CALIMS
Claims 2, 5-6, and 17-20 are canceled.
 Claims 1, 3-4, 7-16, 21, and 22 are amended as presented below:
1.	(Currently amended)  A method for mobile network testing by using at least one testing device configured to be connected to a mobile network, comprising:
running a predefined set of test procedures on the at least one testing device, wherein the set of test procedures running on the at least one testing device simulate behavior of participants of the mobile network;
obtaining test results assigned to at least one test parameter by a processing unit, wherein the at least one test parameter corresponds to at least one network key performance indicator; 

training the machine learning model to predict output parameters assigned to [[the]] a quality of a service based on the test results obtained by the processing unit;
wherein the training of the machine learning model is based on a series of test parameters together with the resulting output parameters assigned to [[the]] a quality of a respective service, and wherein the at least one test parameter as well as the resulting output parameters correspond to a pair comprised of a certain input parameter as well as a desired output parameter; and
wherein the machine learning model is trained to predict [[the]] a quality of several services based on the at least one test parameter.
2.	(Canceled)
3.	(Original)  The method according to Claim 1, wherein calls, web browsing, video playing and/or downloads are simulated.
4.	(Original)  The method according to Claim 1, wherein the training of the machine learning model is based on the at least one test parameter together with the resulting output parameters assigned to the quality of a respective service.
5-6.	(Canceled)
7.	(Currently amended)  The method according to Claim 1, wherein the machine learning model is trained to predict [[the]] a quality of at least one mobile network application.
8.	(Original)  The method according to Claim 1, wherein the test parameters are investigated over time and/or wherein geographical information is taken into account.

10.	(Original)  The method according to Claim 1, wherein the at least one test parameter corresponds to network key performance indicators assigned to availability, health and/or performance.
11.	(Original)  The method according to Claim 1, wherein the at least one test parameter corresponds to a hypertext transfer protocol, a video test and/or a file transfer protocol, and/or wherein the at least one network key performance indicator corresponds to latency, round trip time, jitter, bandwidth, throughput, failure rate, signal level and/or rebuffering.
12.	(Original)  The method according to Claim 1, wherein the test results are evaluated on the testing device itself and/or wherein the test results are forwarded to a separate evaluation unit that evaluates the test results.
13.	(Original)  The method according to Claim 1, wherein the machine learning model is provided by a neural network.
14.	(Original)  The method according to Claim 1, wherein the machine learning model is provided by a recurrent neural network.
15.	(Currently amended)  A test system for mobile network testing, comprising: 
at least one testing device and a processing unit, the processing unit being configured to run a machine learning model to be trained, wherein the processing unit is configured to receive test results of a set of test procedures run on the at least one testing device and to evaluate the test results via the machine learning model, wherein the set of test procedures simulate behavior of a quality of a service based on the test results obtained;
wherein the service relates to an application requiring data from the mobile network;
wherein the training of the machine learning model is based on a series of test parameters together with the resulting output parameters assigned to [[the]] a quality of a respective service, and wherein the at least one test parameter as well as the resulting output parameters correspond to a pair comprising a certain input parameter as well as a desired output parameter; and
wherein the machine learning model is trained to predict [[the]] a quality of several services based on the at least one test parameter.
16.	(Original)  The test system according to Claim 15, wherein the test system is configured to:
run a predefined set of test procedures on the at least one testing device in order to obtain test results assigned to at least one test parameter; 
evaluate the test results of the test procedures via a machine learning model; and
train the machine learning model to predict output parameters assigned to the quality of a service based on the test results obtained.
17-20.	(Canceled)  
21.	(Currently amended)  A method for mobile network testing by using at least one testing device configured to be connected to a mobile network, comprising:

obtaining test results assigned to at least one test parameter by a processing unit, wherein the at least one test parameter corresponds to at least one network key performance indicator; 
evaluating the test results of the test procedures via a machine learning model by the processing unit; and
training the machine learning model to predict output parameters assigned to [[the]] a quality of a service based on the test results obtained by the processing unit;
wherein the training of the machine learning model corresponds to a supervised learning as the machine learning is done with labeled training data that consist of a set of training examples corresponding to the respective test results obtained; and
wherein each training example corresponds to a pair including a certain input parameter as well as a desired output parameter.
22.	(Currently amended)  A method for mobile network testing by using at least one testing device configured to be connected to a mobile network, comprising:
running a predefined set of test procedures on the at least one testing device, wherein the set of test procedures running on the at least one testing device simulate behavior of participants of the mobile network;
obtaining test results assigned to at least one test parameter by a processing unit, wherein the at least one test parameter corresponds to at least one network key performance indicator; 
evaluating the test results of the test procedures via a machine learning model by the processing unit; and
a quality of a service based on the test results obtained by the processing unit;
wherein the service relates to a mobile application running on a mobile end device and requiring data from the mobile network to be tested;
wherein the method further comprises the steps of:
performing a single test by using the at least one testing device; 
obtaining test results of the single test;
evaluating the test results obtained by the single test; and
predicting respective output parameters assigned to [[the]] a quality of services other 
than the one tested by the single test.
Reasons for Allowance
Claims 1, 3-4, 716, 21, and 22 are allowed (renumbered as claims 1-15).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 15, 21 and 22 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 9-10) filed on 10/23/2020.
Regarding claim 1, In addition to Applicant’s remarks filed on 10/23/2020, the
closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of  “evaluating the test results of the test procedures via a machine learning model by the processing unit; and
training the machine learning model to predict output parameters assigned to a quality of a service based on the test results obtained by the processing unit;
wherein the training of the machine learning model is based on a series of test parameters together with the resulting output parameters assigned to a quality of a respective service, and 
wherein the at least one test parameter as well as the resulting output parameters correspond to a pair comprised of a certain input parameter as well as a desired output parameter; and
wherein the machine learning model is trained to predict a quality of several services based on the at least one test parameter.”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
Regarding claim 15, In addition to Applicant’s remarks filed on 10/23/2020, the
closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “wherein the processing unit is configured to train the machine learning model to predict output parameters assigned to a quality of a service based on the test results obtained;
wherein the service relates to an application requiring data from the mobile network;
wherein the training of the machine learning model is based on a series of test parameters together with the resulting output parameters assigned to a quality of a respective service, and 
wherein the at least one test parameter as well as the resulting output parameters correspond to a pair comprising a certain input parameter as well as a desired output parameter; and
wherein the machine learning model is trained to predict a quality of several services based on the at least one test parameter.”, in conjunction with other claim elements as recited in claim 15, over any of the prior art of record, alone or in combination.
Regarding claim 21, In addition to Applicant’s remarks filed on 10/23/2020, the
evaluating the test results of the test procedures via a machine learning model by the processing unit; and
training the machine learning model to predict output parameters assigned to a quality of a service based on the test results obtained by the processing unit;
wherein the training of the machine learning model corresponds to a supervised learning as the machine learning is done with labeled training data that consist of a set of training examples corresponding to the respective test results obtained; and
wherein each training example corresponds to a pair including a certain input parameter as well as a desired output parameter.”, in conjunction with other claim elements as recited in claim 21, over any of the prior art of record, alone or in combination.
Regarding claim 22, In addition to Applicant’s remarks filed on 10/23/2020, the
closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “evaluating the test results of the test procedures via a machine learning model by the processing unit; and
training the machine learning model to predict output parameters assigned to a quality of a service based on the test results obtained by the processing unit;
wherein the service relates to a mobile application running on a mobile end device and requiring data from the mobile network to be tested;
wherein the method further comprises the steps of:
performing a single test by using the at least one testing device; 
obtaining test results of the single test;
evaluating the test results obtained by the single test; and
predicting respective output parameters assigned to a quality of services other than the one tested by the single test.”, in conjunction with other claim elements as recited in claim 22, over any of the prior art of record, alone or in combination.
Claims 3-4, 7-14, and 16 are allowable based on their dependency on claims 1 and 15 accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645